Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Interim Consolidated Financial Statements June 30, 2010 (Unaudited) GENOIL INC. Index to Interim Consolidated Financial Statements Three and Six months ended June 30, 2010 Page FINANCIAL STATEMENTS Interim Consolidated Balance Sheets 1 Interim Consolidated Statements of Loss and Deficit 2 Interim Consolidated Statements of Cash Flows 3 Notes to Interim Consolidated Financial Statements 4 - 15 Responsibility for Financial Statements The interim consolidated financial statements of Genoil Inc. have been prepared by and are the responsibility of the Company's management. They include the selection of appropriate accounting principles, judgments and estimates necessary to comply with Canadian generally accepted accounting principles. The auditors of Genoil Inc. have not performed a review of these unaudited interim consolidated financial statements. Interim Consolidated Balance Sheets June 30, 2010 and December 31, 2009 (Unaudited) C$ C$ June December (Unaudited) (Audited) 2009 ASSETS CURRENT Cash and cash equivalents $ 499,779 $ 9,140 Receivables 14,304 Prepaid expenses and deposits 275,479 Due from related parties (Note 4) - 298,923 PROPERTY, PLANT AND EQUIPMENT 1,917,937 INTANGIBLE ASSETS 1,883,560 $ 4,384,577 $ 4,100,420 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT Accounts payable and accrued liabilities $ 579,500 $ 894,548 Due to related parties (Note 4) - 172,124 Convertible Notes - current portion (Note 3) 1,379,274 Due to Investors - 168,289 2,614,235 CONVERTIBLE NOTES (Note 3) 173,823 2,788,058 SHAREHOLDERS' EQUITY Share capital (Note 5) 52,207,086 Contributed surplus (Note 6) 17,147,498 Accumulated deficit (68,042,222) 1,312,362 $ 4,384,577 $ 4,100,420 GOING CONCERN (Note 2) APPROVED BY THE BOARD /signed/ D.K. Lifschultz D.K. Lifschultz - Director /signed/ Thomas Bugg Thomas Bugg - Director See notes to consolidated financial statements 1 GENOIL INC. Interim Consolidated Statements of Loss and Deficit Three and Six months ended June 30 (Unaudited) C$ C$ C$ C$ Quarter 2 Quarter 2 Year to date Year to date 2009 2009 EXPENSES Administrative expenses $ 496,592 $ 609,374 $ 937,575 $ 1,211,235 Stock-based compensation 631,072 1,261,642 Amortization 116,094 230,756 Accretion (Note 3) 46,938 92,365 Development expenses 8,730 16,238 Interest 25,276 74,925 Foreign exchange gain/loss (26,857) (24,940) LOSS FROM OPERATIONS (1,410,627) (2,862,221) INTEREST INCOME 10 - 10 19 NET LOSS (1,410,627) (2,862,202) DEFICIT - BEGINNING OF PERIOD (64,340,800) (62,889,225) DEFICIT - END OF PERIOD $ $ (65,751,427) $ (71,147,318) $ (65,751,427) Loss per share $ (0.003) $ (0.005) $ (0.008) $ (0.009) See notes to consolidated financial statements 2 GENOIL INC. Interim Consolidated Statements of Cash Flows Three and Six months ended June 30 (Unaudited) C$ C$ C$ C$ Quarter 2 Quarter 2 Year to date Year to date 2009 2009 OPERATING ACTIVITIES Net loss $ (1,256,807) $ (1,410,627) $ (3,105,097) $ (2,862,202) Items not affecting cash: Amortization 116,094 230,756 Accrued interest 38,358 76,235 Accretion of convertible notes 46,938 92,365 Stock-based compensation 631,072 1,261,641 (578,165) (1,201,205) Changes in non-cash working capital: Receivables 5,442 7,144 Accounts payable (454,136) (477,204) Prepaid expenses and deposits 40,658 71,876 Due to Investors - (384,576) (121,800) (792,612) (519,984) Cash flow used by operating activities (1,370,777) (1,721,189) INVESTING ACTIVITY Purchase of equipment - (1,669) - (3,130) Cash flow used by investing activity - (1,669) - (3,130) FINANCING ACTIVITIES Advances to related parties (299,647) (253,027) Shares issued 1,887,338 1,878,098 Share issue expense - - Cash flow from financing activities 1,587,691 1,625,071 INCREASE (DECREASE) IN CASH FLOW 215,245 (99,248) Cash - beginning of period 132,398 446,891 CASH - END OF PERIOD $ 499,779 $ 347,643 $ 499,779 $ 347,643 CASH FLOWS SUPPLEMENTARY INFORMATION Interest paid $ 868 $ - $ 2,187 $ - Income taxes paid $ - $ - $ - $ - See notes to consolidated financial statements 3 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 1. INTERIM FINANCIAL STATEMENTS These interim financial statements follow the same accounting policies and methods in their application as the most recent annual consolidated financial statements. The interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the applicable Canadian Securities Commissions and Regulatory Authorities. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments which, in the opinion of management, are necessary for fair presentation of the information therein. These statements should be read in conjunction with the audited financial statements of the Company for the years ended December 31, 2009 and 2008. Results of operations for the interim periods are not indicative of annual results. 2. NATURE OF BUSINESS AND ABILITY TO CONTINUE AS A GOING CONCERN Genoil Inc. (the Company) was incorporated under the Canada Business Corporations Act. The Company is a technology development company focused on providing innovative solutions to the oil and gas industry through the use of proprietary technologies. The Companys business activities are primarily directed to the development and commercialisation of its upgrader technology, which is designed to economically convert heavy crude oil into light synthetic crude. The Company is listed on the TSX Venture Exchange under the symbol GNO as well as the Nasdaq OTC Bulletin Board using the symbol GNOLF.OB. These financial statements have been prepared in accordance with Canadian generally accepted accounting principles on a going concern basis, which presumes the Company will be able to realize its assets and discharge its liabilities in the normal course of operations for the foreseeable future. As at June 30, 2010, the Company had incurred accumulated losses of $71,147,318 (December 31, 2009 - $68,042,222) since inception. The ability of the Company to continue as a going concern is in substantial doubt and is dependent on achieving profitable operations, commercialising its upgrader technology, and obtaining the necessary financing in order to develop this technology further. The outcome of these matters cannot be predicted at this time. The Company will continue to review the prospects of raising additional debt and equity financing to support its operations until such time that its operations become self-sustaining, to fund its research and development activities and to ensure the realization of its assets and discharge of its liabilities. While the Company is expending its best efforts to achieve the above plans, there is no assurance that any such activity will generate sufficient funds for future operations. The Company is not expected to be profitable during the ensuing twelve months and therefore must rely on securing additional funds from either issuance of debt or equity financing for cash consideration. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. 4 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 3. CONVERTIBLE NOTES Series A Series D Series E Total Gross amount received $ 5,638,220 $ 968,825 $ 1,227,356 $ 7,834,401 Value of warrants and conversion opt (3,822,864) (51,036) (166,216) (4,040,116) Fair value of repayment obligation $ 1,815,356 $ 917,789 $ 1,061,140 $ 3,794,285 2006 Balance 2,157,505 970,735 - 3,128,240 Accretion 301,611 25,862 327,473 Interest accrued - 124,226 124,226 Conversions (2,320,505) - (2,320,505) Ending balance $ 138,611 $ 1,120,823 $ - $ 1,259,434 New issuances - 1,061,140 1,061,140 Accretion 16,588 - 39,315 55,903 Interest accrued 106,533 35,184 141,717 Redemption - (1,227,356) - (1,227,356) Ending balance $ 155,199 $ - $ 1,135,639 $ 1,290,838 Accretion 18,624 - 139,180 157,804 Interest accrued - 104,456 104,456 Ending balance $ 173,823 $ - $ 1,379,275 $ 1,553,098 Accretion 10,430 - 24,967 35,397 Interest accrued - 85,479 85,479 Ending balance $ 184,253 $ - $ 1,489,721 $ 1,673,974 (continues) 5 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 3. CONVERTIBLE NOTES (continued) Series A On December 23, 2004, the Company issued $5,638,220 non-interest bearing convertible notes. These convertible notes are due on December 23, 2014. The note holders also received 3,203,534 warrants entitling them to purchase the same number of shares at a price of $0.85 per share at any time prior to December 23, 2009. At the holders option, the notes may be converted to common shares of the Company at a rate of $0.44 per share at any time prior to maturity. The convertible notes may also be converted at the Companys option if the Companys common share trading price exceeds $1.55 per share for 30 consecutive trading days during the term of the note. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 12%, was estimated to be $1,815,356 on the date the agreement was signed. To estimate the fair value of the warrants, the Company used the Black-Scholes option- pricing model with the following assumptions: zero dividend yield; expected volatility of 100%; risk- free rate of 3%; and expected life of 5 years, resulting in a fair value of $834,153. The residual portion of the proceeds of $2,988,711 was allocated to the conversion option. Both the warrants and conversion option were recorded as debt discounts and are being accreted over the term of the debt. During 2007, notes with a face value of $132,679 were converted into common shares of the company at a price of $0.44 per share and 301,543 shares were issued. During November 2007, at the request of a large note holder, notes with a face value of $4,902,800 were converted into 2,785,681 preferred shares of the Company. The preferred shares are convertible into 11,142,724 common shares - the same number of common shares the convertible notes would have been convertible to. Per EIC-96, the preferred shares were valued using the market price ($0.61) of the common shares on date of conversion. This value was allocated between long term debt and equity using the same basis as at the original issue of the debt. The fair value of the debt portion was calculated by discounting at face value of 16%, the estimated market rate for the Company. This resulted in a loss of $176,450 being recorded, while contributed surplus was reduced by $4,432,786. Had the Company used a market rate of 18%, a gain of $94,312 would have been recorded. (continues) 6 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 3. CONVERTIBLE NOTES (continued) Series D On October 6, 2006, the Company issued a $968,825 convertible note to entities controlled by a director and officer of the Company in settlement of debt owed to them. This convertible note is due on April 6, 2007 and has an interest rate of 12% per annum. The note holder also received 322,941 warrants entitling them to purchase the same number of shares at a price of $0.98 per share at any time prior to April 6, 2007. At the holders option, the note may be converted to common shares of the Company at a rate of $0.75 per share at any time prior to maturity. The convertible note may also be converted at the Companys option if the Companys common share trading price exceeds $1.55 per share for 30 consecutive trading days during the term of the note. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 24%, was estimated to be $917,789 on the date the agreement was signed. The residual amount, being $51,036, was allocated to the fair value of the warrants and no value was allocated to the conversion option. The debt discount will be accreted over the term of the debt. To estimate the fair value of the warrants, the Company used the Black-Scholes option- pricing model with the following assumptions: zero dividend yield; expected volatility of 86%; risk-free rate of 4.37%; and expected life of 0.5 years. On April 6, 2007, the term of 78% of the notes and attached warrants was extended by six months to October 6, 2007. On that date it was again extended by six months. These notes have an original face value of $760,785 and 253,595 warrants attached. The extension was considered a renegotiation of the debt and the fair value ($25,484) of the warrant extension was expensed as interest paid. The balance of the notes, with a face value of $208,040 and accrued interest of $32,640 is now callable. The attached 69,346 warrants have expired. The Company has entered into a one year funding agreement that would provide the required capital, should this portion of the debt be called. The terms of this agreement is substantially the same as the original notes. One of the parties to this agreement is a director and officer of the Company. On October 6, 2008 the series D notes matured and were replaced with series E notes. Series E On October 6, 2008, series E notes, with a face value of $1,227,356 were issued to replace the series D notes plus accrued interest that matured on that date. About 90% of the amount is due to companies controlled by the Chairman and CEO. The notes have a term of one year, carry interest at 12% p.a., accrued semi-annually, and are convertible into common shares of the Company at $0.27 per share at the option of the holder. The note holders also received 1,136,442 warrants to purchase the same number of common shares of the Company at $0.41 per share. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 28%, was estimated to be $1,061,140 on the date the agreement was signed. A total of $32,275, was allocated to the fair value of the warrants and $133,941 was allocated to the conversion option. The debt discount will be accreted over the term of the debt. To estimate the fair value of the warrants, the Company used the Black-Scholes option-pricing model with the following assumptions: zero dividend yield; expected volatility of 127%; risk-free rate of 2.93%; and expected life of 1 year. At October 6, 2009, the notes were extended for another year. The extension wasw considered a modification of the debt and the fair value ($49,798) of the warrant extension was recorded as a reduction to the note payable. The debt discount is to be accreted over the term of the debt. 7 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 4. RELATED PARTY TRANSACTIONS 2009 Due to related parties $ 21,551 $ 172,124 These amounts constitute expense advances to the Chief Executive Officer. 5. SHARE CAPITAL (continues) 8 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 5. SHARE CAPITAL (continued) Authorized: An unlimited number of common shares without par value. 10,000,000 Class A Preferred shares, issuable in series. Issued and outstanding common shares: Number Amount Balance, beginning of year 232,912,757 $ 38,879,177 Private placement (4) 11,533,919 2,501,098 Stock options exercised 6,693,750 2,931,891 Conversion of preferred shares 11,142,724 6,797,062 Share issue expenses - (31,362) Balance, end of year 262,283,150 $ 51,077,866 Private placement (5) 12,125,327 852,044 Shares for debt (6) 2,265,192 329,072 Share issue expenses - (51,896) Balance, end of year 276,673,669 $ 52,207,086 Private placement (2) 13,559,228 298,623 Shares for debt (2) 2,268,023 269,465 Share issue expenses (18,631) Balance, end of quarter 292,500,920 $ 52,756,543 Issued and outstanding Class "A' Preferred shares: Number Amount Balance, beginning of year 2,785,681 6,797,062 Conversion into common shares (2,785,681) $ (6,797,062) Balance, end of year - - Balance, beginning & end of year - - Balance, beginning and end of quarter - - TOTAL SHARE CAPITAL $ 52,756,543 (continues) 9 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 5. SHARE CAPITAL (continued) 1. In June 2007, the Company issued 5,130,382 units at US$0.52 per unit. Each unit consisted of one common share and one-quarter non-transferable share purchase warrant. Each full warrant entitles the holder to purchase one common share at US$0.78 for a period of three years. C$2,399,621 of the proceeds was allocated to share capital and C$440,110 to warrants. The value attributed to the warrants were calculated using the Black-Scholes model with expected volatility of 93%, risk free rate of 3.93% and dividend yield nil over their expected life of 3 years. The Company issued 234,692 warrants with an exercise price of $0.52 as a finders fee in connection with this private placement. The $76,157 value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 95%, risk free rate of 4.71% and dividend yield nil over an expected life of 2 years. 2. During 2007, the Company issued Class "A" Preferred shares in connection with the conversion of long term notes. The preferred shares can be converted into common shares at a ratio of four common shares for each preferred share. This can be done at the option of the holder of the preferred shares or, after five years, at the option of the Company. The preferred shares carry no voting power and can be redeemed by the Company at $1.76 per share at any time. In the event of liquidation, dissolution or winding up of the Company, the preferred shares shall have preference to receive up to $1.76 per share, before any distribution to any other share holders of the Company. 3. In March 2008, the Company issued 378,787 units at US$0.66 per unit. Each unit consisted of one common share and on-quarter non-transferable share purchase warrant. Each full warrant entitles the holder to purchase one common share at US$0.99 for a period of five years. C$2067,158 of the proceeds was allocated to share capital and C$40,917 to warrants. The value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 96%, risk free rate of 3.35% and dividend yield nil over their expected life of 5 years. 4. In July 2008, the Company issued 11,155,132 units at US$0.23 per unit. Each unit consisted of one common share and one-quarter non-transferable share purchase warrant. Each full warrant entitles the holder to purchase one common shares at US$0.29 for a period of two years. C$2,294,940 of the proceeds was allocated to share capital and C$295,666 to warrants. The value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 95%, risk free rate of 3.27% and dividend yield nil over their expected life of 2 years. (continues) 10 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 5. SHARE CAPITAL (continued) 5. In May 2009, the Company raised US$1.39 million through a private placement, issuing 10,725,443 common shares at US$0.13 and 10,725,443 warrants with an exercise price of US$0.20 per common share and have a 2 year term. C$760,966 of the proceeds was allocated to share capital and C$890,403 was attributed to the warrants and credited to contributed surplus. The value attributed to the warrants was calculated using the Black- Scholes model with expected volatility of 114%, risk free rate of 0.80% and dividend yield nil over their expected life of 2 years. In October 2009, the Company raised US$181,985 through a private placement, issuing 1,399,884 common shares at US$0.13 and 1,399,884 warrants with an exercise price of US$0.20 per common share and have a 2 year term. Proceeds of C$91,078 were allocated to share capital and C$99,278 was attributed to warrants and credited to contributed surplus. The value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 120%, risk free rate of 1.3% and dividend yield nil over their expected life of 2 years. 6. The Company also completed three shares-for-debt transactions. In May 2009 the first one issued 860,997 common shares at US$0.17 and 57,981 non-transferable share purchase warrants with an exercise price of US$0.21, and second one issued 506,322 common shares at US$0.13 and 506,322 warrants with an exercise price of US$0.20; and in November 2009, the third one issued 897,873 common shares at C$0.13. The C$47,013 value attributed to the warrants, which was credited to contributed surplus, was calculated using the Black-Scholes model with expected volatility of 114%, risk free rate of 0.80% and dividend yield nil over their expected life of 2 years. There were no warrants issued in the third shares-for-debt transaction 7. In February 2010, the Company raised US$762,900 through a private placement, issuing 5,866,920 common shares at US$0.13 and 5,866,920 warrants with an exercise price of US$0.20 and have a two year term. C$128,425 of the proceeds was allocated to share capital and C$678,895 was attributed to the warrants and credited to contributed surplus. The value attributed to the warrants was calculated using the Black-Scholes option-pricing model with expected volatility of 121%, risk free rate of 1.21% and dividend yield nil over their expected life of 2 years. The Company also completed two shares-for-debt transactions. The first one issued 1,308,486 common shares at US$0.13 with no warrants, and the second one issued 149,258 common shares at US$0.13 and 37,314 non-transferable share purchase warrants with an exercise price of US$0.20. C$196,540 was allocated to share capital and C$4,296 attributed to the warrants, which was credited to contributed surplus, was calculated using the Black- Scholes model with expected volatility of 121%, risk free rate of 1.21% and dividend yield nil over the expected life of 2 years. 8. In May 2010, Genoil completed a shares-for-debt transaction with related parties for unpaid salaries. There were 810,279 common shares issued at C$0.09 per common share with no attached warrants for a total of C$72,925. In June 2010, the Company raised US$1,000,000 through a private placement, issuing 7,692,308 common shares at US$0.13 and 7,692,308 warrants with a exercise price of US$0.18 per common share with a 2 year term. C$170,197 of the proceeds was allocated to share capital and C$858,903 was attributed to the warrants and credited to contributed surplus. The value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 123%, risk free rate of 1.44% and dividend yield nil over their expected life of 2 years. 11 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 6. CONTRIBUTED SURPLUS 2009 Balance, beginning of period $ 17,147,498 $ 14,106,075 Options granted 2,065,540 Options cancelled - (110,610) Warrants granted 1,086,493 Balance, end of period $ 20,521,878 $ 17,147,498 7. STOCK OPTIONS The Company has a stock option plan for directors, officers, employees and consultants. The term and vesting conditions of each option may be fixed by the Board of Directors when the option is granted, but the term cannot exceed 10 years. The maximum number of shares that may be reserved for issuance under the plan is fixed at 56,799,667. The maximum number of shares that may be optioned to any one person is 5% of the shares outstanding at the date of the grant. Details of the stock options are as follows: Weighted Weighted Weighted Average Average Average Exercise Exercise Exercise Price Price Price Number Number 2009 Number 2008 Balance, beginning of quarter $ 0.45 34,202,500 $ 0.45 39,091,250 $ 0.49 Granted 16,950,000 0.21 12,950,000 0.33 Cancelled (7,422,500) 0.17 (11,145,000) 0.60 Exercised - (6,693,750) 0.24 Balance, end of quarter $ 0.26 43,730,000 $ 0.45 34,202,500 $ 0.45 Exercisable, end of quarter $ 0.26 41,377,916 $ 0.35 30,455,416 $ 0.43 The following is a summary of options outstanding and exercisable as at June 30, 2010: Outstanding Vested WA Remaining WA Remaining Outstanding Vested Vested Outstanding Contractual Exercise Vested Contractual Exercise Range Options Life Price Options Life Price $0.00 to $0.39 40,650,000 3.99 $0.17 40,066,398 3.98 $0.17 $0.40 to $0.79 11,050,000 1.41 $0.55 10,800,000 1.39 $0.55 $0.80 to $1.590 - - $0.00 0 0.00 $0.00 $1.60 to $2.00 100,000 0.84 $1.65 100,000 0.84 $1.65 12 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 8. WARRANTS A summary of the changes in share purchase warrants outstanding and exercisable at the end of the period is as follows: C$ Warrants Total WA Strike Total WA Strike Total WA Strike Warrants Price Warrants Price Warrants Price Balance, beginning of quarter 1,136,442 $ 0.41 5,539,976 $ 0.66 4,057,129 $ 0.82 Issued - - 1,136,442 $ 0.41 2,590,037 $ 0.45 Exercised - Expired - - 5,539,976 $ 0.66 1,107,190 $ 0.78 Forfeited - Balance, end of quarter 1,136,442 $ 0.41 1,136,442 $ 0.41 5,539,976 $ 0.66 US$ Warrants Total WA Strike Total WA Strike Total WA Strike Warrants Price Warrants Price Warrants Price Balance, beginning of quarter 22,759,930 $ 0.26 4,400,759 $ 0.46 2,969,399 $ 0.89 Issued 7,692,308 0.18 12,689,630 $ 0.20 2,883,473 $ 0.31 Exercised - Expired - Forfeited 897,594 0.78 234,692 $ 0.52 1,452,113 1.04 Balance, end of quarter 29,554,644 $ 0.28 16,855,697 $ 0.26 4,400,759 $ 0.46 Total 30,691,086 17,992,139 9,940,735 The following is a summary of warrants as at June 30, 2010: Outstanding Outstanding Remaining Range Warrants Contractual Life $0.00 to $0.39 29,074,948 1.35 $0.40 to $0.79 1,521,442 0.21 $0.80 to $1.19 94,696 2.68 9. FINANCIAL INSTRUMENTS Credit Risk (continues) 13 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 9. FINANCIAL INSTRUMENTS (continued) The Company is exposed to credit risk with respect to its cash and receivables. Receivables are comprised substantially of goods and services tax credits receivable from a Canadian tax agency and cash is placed with major financial institutions. Management believes this mitigates the risks associated with these financial instruments. Accordingly, the Company views credit risk as minimal. Fair Value The Company's financial instruments consist of cash and cash equivalents, receivables, due to investors, accounts payable and accrued liabilities, amounts due to related parties and convertible notes. The fair value of the convertible notes was calculated using discounted cashflow analysis and approximates the carrying value as the implicit interest rate is similar to current market rates. The fair value of the financial instruments, other than long-term convertible notes, approximates their carrying values due to their short term nature. The fair value of the long-term convertible note, using a discount rate of 24% (2009 - 24%, 2008 - 24%) at June 30, 2010, is approximately $116,771 (2009 - $105,000, 2008 - $84,700). The Company categorizes its financial assets and liabilities using a three-level hierarchy that reflects the significance of the inputs used in making fair value measurements for these assets and liabilities. The fair values of assets and liabilities included in Level 1 are determined by reference to quoted prices in active markets for identical assets and liabilities. Fair values of assets and liabilities in Level 2 are based on inputs other than Level 1 quote3d prices that are observable for the asset or liability either directly (as prices) or indirectly (derived from prices). The fair values of Level 3 assets and liabiliti4es are not based on observable market data. The disclosure of the fair value hierarchy excludes financial assets and liabilities where book value approximates fair value due to the liquid nature of the asset or liability. Currency Risk The Company translates the results of its foreign operations into Canadian dollars using rates approximating the average exchange rate for the year. The exchange rate may vary from time to time and create foreign currency risk. As at year-end the Company had certain obligations denominated in US dollars and there are no contracts in place to manage the exposure. As at June 30, 2010 the Company had US$355,186 (2009 - US$5,175) in cash and US$60 (2009 - US$-Nil) included in accounts payable which is subject to foreign exchange fluctuation. The Company's operations are not significantly exposed to foreign exchange risk. Interest rate risk The Company is not exposed to significant interest rate risk due to the short-term nature of its financial instruments and due to the long-term convertible notes not bearing interest. Liquidity Risk Liquidity risk is the risk that the Company will incur difficulties meeting its financial obligations as they are due. The Company's approach to managing liquidity is to ensure, as far as possible, that it will have sufficient liquidity to meet its liabilities when due, under both normal and stressed conditions without incurring unacceptable losses or risking harm to the Company's reputation. To facilitate its expenditures, the Company raises funds through private equity placements. As at June 30, 2010, the Company's financial liabilities were comprised of accounts payable and accrued liabilities, liabilities to related parties, and convertible notes which have a maturity of less than one year. 10. COMPARATIVE FIGURES (continues) 14 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and Six months ended June 30 (Unaudited) 10. COMPARATIVE FIGURES (continued) Certain of the comparative figures have been reclassified to conform to the current period's presentation. 15
